Nationwide YourLifeSM Survivorship VUL Last Survivor Flexible Premium Adjustable Variable Universal Life Insurance Policies issued by Nationwide Life and Annuity Insurance Company through Nationwide VL Separate Account-G The date of this prospectus is June 18, 2009. PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus to compare the benefits and risks of this policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the policy. Telephone: 1-800-547-7548 TDD: 1-800-238-3035 Internet: www.nationwide.com U.S. Mail: Nationwide Life and Annuity Insurance Company 5100 Rings Road, RR1-04-D4 Dublin, OH43017-1522 You should read your policy along with this prospectus.This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This policy is NOT:a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interests.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial adviser. Not all terms, conditions, benefits, programs, features and investment options are available or approved for use in every state. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Table of Contents Page In Summary: Policy Benefits 1 In Summary: Policy Risks 2 In Summary: Fee Tables 4 Policy Investment Options 9 Fixed Investment Option Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Transfers Among and Between the Policy Investment Options 10 Sub-Account Transfers Fixed Investment Option Transfers Submitting a Transfer Request The Policy 12 Generally Policy Owner and Beneficiaries Purchasing a Policy Right to Cancel (Examination Right) Premium Payments Cash Value Changing the Amount of Insurance Coverage Right of Conversion Exchanging the Policy Terminating the Policy Assigning the Policy Reminders, Reports, and Illustrations Standard Policy Charges 16 Sales Load Premium Taxes Short-Term Trading Fees Illustration Charge Partial Surrender Fee Surrender Charges Cost of Insurance Charge Mortality and Expense Risk Charge Administrative Per Policy Charge Underwriting and Distribution Charge Mutual Fund Operating Expenses Reduction of Charges A Note on Charges Information on Underlying Mutual Fund Payments Policy Riders and Rider Charges 20 Overloan Lapse Protection Rider Adjusted Sales Load Life Insurance Rider Policy Split Option Rider Additional Term Insurance Rider No Charge Four Year Term Insurance Rider Four Year Term Insurance Rider Extended Death Benefit Guarantee Rider Policy Owner Services 27 Dollar Cost Averaging Asset Rebalancing Automated Income Monitor Table of Contents (continued) Page Policy Loans 29 Loan Amount and Interest Charged Collateral and Interest Earned Net Effect of Policy Loans Repayment Lapse 30 Guaranteed Policy Continuation Provision Grace Period Reinstatement Surrenders 31 Full Surrender Partial Surrender The Death Benefit 31 Calculation of the Death Benefit Death Benefit Options The Minimum Required Death Benefit Changes in the Death Benefit Option Incontestability Suicide Policy Maturity 33 Extending the Maturity Date Payment of Policy Proceeds 33 Life Income with Payments Guaranteed Option Joint and Survivor Life Option Life Income Option Taxes 34 Types of Taxes Buying the Policy Investment Gain in the Policy Periodic Withdrawals, Non-Periodic Withdrawals, and Loans Surrendering the Policy; Maturity Withholding Exchanging the Policy for Another Life Insurance Policy Taxation of Death Benefits Terminal Illness Special Considerations for Corporations Taxes and the Value of Your Policy Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Tax Changes Nationwide Life and Annuity Insurance Company 39 Nationwide VL Separate Account-G 39 Organization, Registration, and Operation Addition, Deletion, or Substitution of Mutual Funds Voting Rights Legal Proceedings 40 Nationwide Life and Annuity Insurance Company Nationwide Investment Services Corporation Financial Statements 43 Appendix A: Sub-Account Information 44 Appendix B: Definitions 56 Appendix C: State Variations 58 Appendix B defines certain words and phrases used in this prospectus. In Summary: Policy Benefits Death Benefit The primary benefit of your policy is life insurance coverage.We will pay the Proceeds to your beneficiary upon the Surviving Insured's death if both Insureds die while your policy is In Force.The policy is In Force when: the policy has been issued; the Surviving Insured is living; the policy has not been surrendered for its Cash Surrender Value; and the policy has not Lapsed. Your Choice of Death Benefit Options Option One: The Death Benefit is the greater of the Total Specified Amount or the Minimum Required Death Benefit under federal tax law. Option Two: The Death Benefit is the greater of the Total Specified Amount plus the Cash Value or the Minimum Required Death Benefit under federal tax law. Option Three: The Death Benefit is the greater of the Total Specified Amount plus accumulated Premium payments (less any partial surrenders) or the Minimum Required Death Benefit under federal tax law. Choice of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or a variety of options that will pay out over time. Coverage Flexibility Subject to conditions, you may choose to: · change the death benefit option; · increase or decrease the Total Specified Amount; · change your beneficiaries; and · change who owns the policy. Continuation of Coverage is Guaranteed Your policy will remain In Force during the policy continuation period as long as you pay sufficient Premium to meet the requirements set forth in the "Guaranteed Policy Continuation Provision" section of the "Lapse" provision. Access to Cash Value Subject to conditions, you may: · Take a policy loan of no more than 90% of the Cash Value allocated to the Sub-Accounts plus 100% of the Cash Value allocated to the fixed investment option less any Surrender Charge.The minimum loan amount is $200. · Take a partial surrender of at least $200. · Surrender the policy for its Cash Surrender Value at any time while the policy is In Force.You may choose to receive the Cash Surrender Value in a lump sum or over time. Premium Flexibility You will select a Premium payment plan for the policy.Within limits, you may vary the frequency and amount of Premium payments, and you might even be able to skip making a Premium payment. Investment Options You may choose to allocate your Net Premiums to fixed or variable investment options. The policy currently offers a fixed investment option, the "fixed account," which will earn interest daily at an annual effective rate of at least 3%. The variable investment options offered under the policy are Sub-Accounts corresponding to mutual funds designed to be the underlying investment options of variable insurance products.Nationwide VL Separate Account-G contains one Sub-Account for each of the mutual funds offered in the policy.Your variable account Cash Value will depend on the Investment Experience of the Sub-Accounts you choose. 1 Transfers Between and Among Investment Options You may transfer Cash Value between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Accounts within limits.We have implemented procedures intended to reduce the potentially detrimental impact that disruptive trading has on Sub-Account Investment Experience.We also offer dollar cost averaging, an automated investment strategy that spreads out transfers over time to try to reduce the investment risks of market fluctuations. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings of the policy.This is known as tax deferral.Also, your beneficiary generally will not have to include the Proceeds as taxable income.Unlike other variable insurance products Nationwide offers, these Last Survivor Flexible Premium Adjustable Variable Universal Life Insurance Policies do not require distributions to be made before either Insured's death. Assignment You may assign the policy as collateral for a loan or another obligation while the policy is In Force. Examination Right For a limited time, you may cancel the policy and receive a refund.When you cancel the policy during your examination period, the amount we refund will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Riders You may purchase one or more of the available Riders.Rider availability varies by state and there may be an additional charge.Riders available: · Overloan Lapse Protection Rider · Adjusted Sales Load Life Insurance Rider · Policy Split Option Rider · Additional Term Insurance Rider · No Charge Four Year Term Insurance Rider · Four Year Term Insurance Rider · Extended Death Benefit Guarantee Rider In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You should not purchase the policy if you expect that you will need to access its Cash Value in the near future because substantial Surrender Charges will apply in the first several policy years.Refer to the "Surrender Charge" section of this prospectus for additional information. Unfavorable Investment Experience The Sub-Accounts you choose may not generate a sufficient return to keep the policy from Lapsing.Poor Investment Experience could cause the Cash Value of your policy to decrease, which could result in a Lapse of insurance coverage. Effect of Partial Surrenders and Policy Loans on Investment Returns Partial surrenders or policy loans may accelerate a Lapse in insurance coverage.When you take a partial surrender or policy loan, the Cash Value of your policy available for allocation to the Sub-Accounts and/or fixed account is reduced and you lose the ability to generate investment return on the surrendered/loaned amounts.Thus, the remainder of your policy's Cash Value would have to generate enough investment return to cover policy and Sub-Account charges to keep the policy In Force (at least until you repay the policy loan or make another Premium payment).Partial surrenders may also decrease the Death Benefit and Total Specified Amount.Policy loans do not participate in positive Investment Experience which may increase the risk of Lapse or the need to make additional Premium payments to keep the policy In Force.The policy does have a Grace Period and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value and insurance coverage would cease. Reduction of the Death Benefit A partial surrender may, and a policy loan will, decrease the policy’s Death Benefit, depending on how the death benefit option relates to the policy’s Cash Value. 2 Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment of modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance contract that is not a modified endowment contract.For example, distributions and loans from modified endowment contracts may be currently taxable as ordinary income and not as a return of investment. For more detailed information concerning the tax consequences of this policy please see the "Taxes" provision.For detailed information regarding tax treatment of modified endowment contracts, please see the "Periodic Withdrawals, Non-Periodic Withdrawals and Loans" section of the "Taxes" provision.Consult a qualified tax adviser on all tax matters involving your policy. The proceeds of a life insurance policy are includible in the gross estate for federal income tax purposes of the surviving insured if either (a) the proceeds are payable to the executor of the estate of the surviving insured, or (b) the insureds, at any time within three years prior to his or her death, possessed any incident of ownership in the policy.For this purpose, the Treasury Regulations provide that the term "incident of ownership" is to be construed very broadly, and includes any right that the insureds may have with respect to the economic benefits in the policy, such as the power to change the beneficiary, surrender or cancel the policy, assign (or revoke the assignment of) the policy, pledge the policy for a loan, obtain a loan against the surrender value of the policy, etc.Consult a qualified tax adviser on all tax matters involving your policy. Fixed Investment Option Transfer Restrictions and Limitations We will not honor a request to transfer Cash Value to or from the fixed investment option until after the first policy year.After the first policy year, we may require transfer requests from the fixed investment option be made within thirty days of the end of a calendar quarter, but not within twelve months of a previous request.We may also limit what percentage of Cash Value, fixed investment option value, or variable account value that you may transfer to or from a fixed investment option. Sub-Account Limitations Frequent trading among the Sub-Accounts may dilute the value of Accumulation Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue their stated investment objectives.This could result in less favorable Investment Experience and a lower Cash Value.Some mutual funds held by the Sub-Accounts assess a short-term trading fee in order to minimize the potentially adverse effects of short-term trading on the mutual fund.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot ensure that we have eliminated these risks. Sub-Account Investment Risk A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in each mutual fund's prospectus.Read each mutual fund's prospectus before investing. 3 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the policy.The rates in these tables may be rounded up to the nearest one-hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy, surrender the policy, or transfer Cash Value between investment options. Transaction Fees Charge When Charge is Deducted Amount Deducted Sales Load1 Maximum: Upon making a Premium payment $65 from each $1,000 of Premium Currently: $45 from each $1,000 of Premium Premium Taxes1 Maximum: Upon making a Premium payment $35 from each $1,000 of Premium Short-Term Trading Fee2 Maximum: Upon transfer of Sub-Account value out of a Sub-Account within sixty days after allocation to that Sub-Account $10 per $1,000 transferred Illustration Charge3 Maximum: Upon requesting an illustration Currently: $0 Partial Surrender Fee Upon a partial surrender Maximum: lesser of $25 or 2% of the amount surrendered Currently: $0 Surrender Charge4 Upon surrender, policy Lapse, or certain Base Policy Specified Amount decreases Maximum: $50.00 per $1,000 of Base Policy Specified Amount Minimum: $0.52 per $1,000 of Base Policy Specified Amount Representative:male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Policy Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One and a complete surrender of the policy in the first year $21.45 per $1,000 of Base Policy Specified Amount Overloan Lapse Protection Rider5 Upon invoking the Rider Maximum: $42.50 per $1,000 of Cash Value Minimum: $1.50 per $1,000 of Cash Value Representative: the younger Insured is Attained Age 85 with a Cash Value of $500,000 $32.00 per $1,000 of Cash Value 4 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses. Periodic Charges Other Than Mutual Fund Operating Expenses6 Charge When Charge is Deducted Amount Deducted From Cash Value Cost of Insurance Charge7 Monthly Maximum: $83.34 per $1,000 of Net Amount At Risk Minimum: $0.01 per $1,000 of Net Amount At Risk Representative: male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One and policy year one $0.01 per $1,000 of Net Amount At Risk Flat Extra8 Monthly Maximum: $2.08 per $1,000 of Net Amount At Risk for each Flat Extra assessed Mortality and Expense Risk Charge9 Monthly Maximum: $0.67 per $1,000 of variable Cash Value Administrative Per Policy Charge Monthly Maximum: $20 per policy Currently: $15 per policy Underwriting and Distribution Charge10 Monthly Maximum: $0.74 per $1,000 of Base Policy Specified Amount Minimum: $0.03 per $1,000 of Base Policy Specified Amount Representative:male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Base Policy Specified Amount $1,000,000 and Death Benefit Option One $0.18 per $1,000 of Base Policy Specified Amount Policy Loan Interest Charge11 Annually Maximum: 3.9% of outstanding policy loan 5 Periodic Charges For Riders12 Rider Charge When Rider Charge is Deducted Amount Deducted from Cash Value Adjusted Sales Load Life Insurance Rider Charge Monthly Maximum: $0.14 for each $1,000 of aggregate Premiums,for each 1% of Premium Load you elect to replace Four Year Term Insurance Rider Charge13 Monthly Maximum: $83.34 per $1,000 of Rider Death Benefit Minimum: $0.01 per $1,000 of Rider Death Benefit Representative: male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One and policy year one $0.01 per $1,000 of Rider Death Benefit Additional Term Insurance Rider Charge14 Monthly Maximum: $83.34 per $1,000 of Rider Death Benefit Minimum: $0.01 per $1,000 of Rider Death Benefit Representative: male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One and policy year one $0.01 per $1,000 of Rider Death Benefit Policy Split Option Rider Charge Monthly Maximum: $0.03 per $1,000 of Base Policy Specified Amount Minimum: $0.01 per $1,000 of Base Policy Specified Amount Representative: male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One and policy year one $0.03 per $1,000 of Base Policy Specified Amount Extended Death Benefit Guarantee Rider Charge15 Monthly Maximum: $0.16 per $1,000 of Base Policy Specified Amount Minimum: $0.02 per $1,000 of Base Policy Specified Amount Representative: male, Issue Age 55, non-tobacco and female, Issue Age 55, non-tobacco, Total Specified Amount and Base Policy Specified Amount $1,000,000, Death Benefit Option One, Extended Death Benefit Guarantee Percentage of 100%, a lifetime Extended Death Benefit Guarantee Duration $0.12 per $1,000 of Base Policy Specified Amount 6 Representative costs may vary from the cost you would incur.Ask for an illustration or see the Policy Data Page for more information on the costs applicable to your policy. The next item shows the minimum and maximum total operating expenses, as of December 31, 2008, charged by the underlying mutual funds, that you may pay periodically during the time that you own the policy.More detail concerning each mutual fund's fees and expenses is contained in the mutual fund's prospectus.Please contact us, at the telephone numbers or address on the first page of this prospectus, for free copies of the prospectuses for the mutual funds available under the policy. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) Minimum 0.28% Maximum 2.10% 1 We deduct one charge comprised of the Sales Load and Premium Taxes.On the Policy Data Page and throughout this prospectus, this combined charge is referred to as the Premium Load.The current Sales Load shown in the table is charged during each of the first fifteen policy years for Premium paid up to the Commissionable Target Premium in each year.Currently, the maximum Premium Tax shown in the table is charged in all policy years. For additional information, refer to the "Sales Load" and "Premium Taxes" sections of this prospectus. 2 Short-Term Trading Fees are only assessed in connection with Sub-Accounts that correspond to underlying mutual funds that assess a short-term trading fee to the variable account.Some underlying mutual funds may refer to short-term trading fees as redemption fees.Sub-Accounts that may assess a short-term trading fee are identified in the Sub-Account descriptions provided in Appendix A. 3 If we begin to charge for illustrations, you will be expected to pay the Illustration Charge in cash at the time of the request.This charge will not be deducted from the policy's Cash Value. 4 When assessed, the Surrender Charge is taken from the policy’s Cash Value. The Surrender Charge varies by policy based on Insureds' Issue Ages or Attained Ages on the effective date of a Base Policy Specified Amount increase, sexes, underwriting classes, Total Specified Amount, Base Policy Specified Amount, Death Benefit Option and number of years from the Policy Date or the effective date of a Base Policy Specified Amount increase.The maximum Surrender Charge calculation assumes: both Insureds are male; Issue Age 85; tobacco; with Substandard Ratings; Death Benefit Option Two and a full surrender is taken during the first policy year.The minimum Surrender Charge calculation assumes: both Insureds are female; Issue Age 18; non-tobacco preferred plus; no Substandard Ratings; and a full surrender is taken during policy year fifteen. Other sets of assumptions may also produce the maximum and minimum charge.The charges shown may not be representative of the charges that a particular policy owner may pay.For additional information, refer to the "Surrender Charges" section of this prospectus. 5 The Overloan Lapse Protection Rider Charge varies by policy based on Attained Age of the younger Insured and the policy's Cash Value.This charge is deducted proportionally from the Sub-Accounts and the fixed account. 6 Except for the Mortality and Risk Expense Charge, which is only deducted proportionally from the Sub-Accounts, all charges described in the "Periodic Charges Other Than Mutual Fund Operating Expenses" table are taken proportionally from the Sub-Accounts and the fixed account. 7 The Cost of Insurance Charge varies by policy based on individual characteristics of the Insureds, Total Specified Amount, Base Policy Specified Amount, Death Benefit Option and number of years from the Policy Date or the effective date of a Base Policy Specified Amount increase.The maximum charge assumes: both Insureds are: male; Issue Age 85; tobacco; with Substandard Ratings; Total Specified Amount and Base Policy Specified Amount of $100,000; Death Benefit Option Two; policy year thirty-four.Other sets of assumptions may also produce the maximum charge.The minimum charge assumes: both Insureds are: female; Issue Age 18; non-tobacco preferred plus; no Substandard Ratings; Total Specified Amount and Base Policy Specified Amount of $5,000,000 or more; Death Benefit Option One; policy year one.The charges shown may not be representative of the charges that a particular policy owner may pay.For a detailed description of the Cost of Insurance Charge and how Substandard Ratings impact the cost of insurance rate, see the "Cost of Insurance Charge" sub-section of the "Policy Charges" section of this prospectus. 8 The Flat Extra is a component in the calculation of the base policy Cost of Insurance Charge and any Rider Cost of Insurance Charge.It is only applicable if certain factors result in an Insured having a Substandard Rating.For additional information, refer to the "Cost of Insurance" sub-section of the "Policy Charges" section of this prospectus. 9 The Mortality and Expense Risk Charge varies by policy based on the amount of the policy's Cash Value allocated to the Sub-Accounts and length of time the policy has been In Force.The maximum Mortality and Expense Risk Charge shown in the table reflects the maximum that may be charged in any policy month during the first fifteen policy years based on any dollar amount allocated to the variable Sub-Accounts.For additional information refer to the "Mortality and Risk Expense Charge " of this prospectus. 10 The Underwriting and Distribution Charge varies by policy based on the Insureds' Issue Ages or Attained Ages on the effective date of a Base Policy Specified Amount increase and the Base Policy Specified Amount in effect on the Policy Date or effective date of a Base Policy Specified Amount increase.The maximum charge shown assumes: both Insureds are male; Attained Age 85; and a Base Policy Specified Amount of $250,000 or less. The minimum charge assumes: both Insureds are female; Attained Age 18; and a Base Policy Specified Amount of $10,000,000 or more.The charges shown may not be representative of the charges that a particular policy owner may pay. 11 For more information, see the "Net Effect of Policy Loans" section of this prospectus. 12 All charges described in the "Periodic Charges Other Than Mutual Fund Operating Expenses For Riders" table are taken proportionally from the Sub-Accounts and the fixed account. 7 13 The Four Year Term Insurance Rider Charge varies by policy based on individual characteristics of the Insureds, Total Specified Amount, Base Policy Specified Amount, Death Benefit Option and number of years from the Policy Date or the effective date of a Base Policy Specified Amount increase. The charge is the product of the Rider's Specified Amount and the base policy monthly cost of insurance rate.You may not elect the Four Year Term Insurance Rider if the Insureds qualify for the No Charge Four Year Term Insurance Rider.For a detailed description of the No Charge Four Year Term Insurance Rider and the Four Year Term Insurance Rider, see the "No Charge Four Year Term Insurance Rider" and "Four Year Term Insurance Rider" sections of this prospectus. 14 The Additional Term Insurance Rider Charge varies by policy based on individual characteristics of the Insureds, Total Specified Amount, Base Policy Specified Amount, Death Benefit Option and number of years from the Policy Date or the effective date of a Base Policy Specified Amount increase.The monthly charge is a product of the Rider’s monthly cost of insurance rate and the Rider Death Benefit.For a detailed description of the Additional Term Insurance Rider Charge, see the "Additional Term Insurance Rider" section of this prospectus. 15 The Extended Death Benefit Guarantee Rider Charge varies by policy based on the Insureds' Issue Ages, underwriting classes, death benefit option and the elected duration and percentage of the Base Policy Specified Amount to be guaranteed by this Rider.The maximum charge assumes: the younger Insured is: male; Issue Age 85; tobacco; and twenty-five year duration of the Base Policy Specified Amount to be guaranteed by this Rider. The minimum charge assumes: the younger Insured is female; Issue Age 18; non-tobacco preferred; and a twenty-one year duration of the Base Policy Specified Amount is guaranteed by this Rider.The charges shown may not be representative of the charges that a particular policy owner may pay. 8 Policy Investment Options You designate how your Net Premium payments are allocated among the Sub-Accounts and/or the fixed account.Allocation instructions must be in whole percentages and the sum of the allocations must equal 100%. Fixed Investment Option There is currently one fixed investment option available under the policy: the fixed account.Net Premium that you allocate to the fixed investment option is held in the fixed account, which is part of our general account. The general account is not subject to the same laws as the variable account and the SEC has not reviewed the disclosures in this prospectus relating to the fixed investment option. The general account contains all of our assets other than those in the variable accounts, and funds the fixed investment option.These assets are subject to our general liabilities from business operations and are used to support our insurance and annuity obligations.We bear the full investment risk for all amounts allocated to the fixed investment option.The amounts you allocate to the fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying interest crediting rates that we set. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of no less than 3%.Interest crediting rates are set at the beginning of each calendar quarter.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the actual interest crediting rate may not exceed the guaranteed interest crediting rate.Premiums applied to the policy at different times may receive different interest crediting rates.The interest crediting rate may also vary for new Premiums versus Sub-Account transfers.Interest that we credit to the fixed investment option may be insufficient to pay the policy’s charges. Variable Investment Options The variable investment options available under the policy are Sub-Accounts that correspond to mutual funds that are registered with the SEC.The mutual funds' registration with the SEC does not involve the SEC's supervision of the management or investment practices or policies of the mutual funds. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Policy owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the policy may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Policy owners will receive notice of any such changes that affect their policy. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the variable account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Each Sub-Account’s assets are held separately from the assets of the other Sub-Accounts, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Accounts.The result is that each Sub-Account operates independently of the other Sub-Accounts so the income or losses of one Sub-Account will not affect the Investment Experience of any other Sub-Account.The Sub-Accounts available through this policy invest in underlying mutual funds of the companies listed below.For a complete list of the available Sub-Accounts see "Appendix A: Sub-Account Information".Appendix A contains additional information about each of the available Sub-Accounts, including its investment objective, adviser and sub-adviser, if applicable.For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. AIM Variable Insurance Funds AllianceBernstein Variable Products Series Fund, Inc.
